 

SECOND SUPPLEMENTAL Agreement

 

 

THIS SUPPLEMENTAL AGREEMENT (this “Agreement”) is entered into between LC
Capital Master Fund Ltd., A Cayman Islands corporation (“Lender”) and Vuzix
Corporation, a Delaware corporation (“Borrower”), on and as of January 23, 2012.

 

RECITALS

 

A. Borrower and Lender entered into a Loan and Security Agreement dated as of
December 23, 2010 (the “Loan Agreement”).

 

B. Pursuant to Section 2.1(c) of the Loan Agreement a principal payment in the
amount of One Hundred and Forty-one Thousand Six Hundred and Sixty-six Dollars
($141,666) is due and payable by Borrower on January 23, 2012. The parties agree
that such amount will be added to the principal balance of the Loan made by
Lender pursuant to the Loan Agreement, payable upon the maturity date of the
Loan.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

1.                  Terms that are capitalized herein, defined in the Loan
Agreement and not otherwise defined herein shall have the meanings given to them
in the Loan Agreement.

 

2.                  Interest Due.  Subject to the conditions set forth in this
Supplement, the principal payable by Borrower on the Loan in accordance with
Section 2.3 of the Loan Agreement on January 23, 2012 in the amount of One
Hundred and Forty-one Thousand Six Hundred and Sixty-six Dollars ($141,666), is
added to the principal amount of the Loan, to be repaid on the maturity date of
the Loan, with interest thereon payable in accordance with the terms of the Loan
Agreement.

 

3.                  Effect on the Loan Agreement and Other Documents. This
Supplement does not constitute, and shall not be deemed to constitute, a waiver
of any of any default under the Loan Agreement or a waiver of any of Lender’s
remedies under the Loan Agreement or any other agreement between Lender and
Borrower (together, the “Credit Documents”). Except to the extent expressly
provided herein, the Credit Documents shall remain in effect in accordance with
their original terms.

 

4.                  Representations and Warranties. Except to the extent
expressly provided herein, Borrower hereby represents and warrants that the
representations and warranties of Borrower contained in the Loan Agreement are
true on and as of the date hereof, except such representations warranties that
relate to an earlier date, which representations and warranties were true as of
such date.

 

 

 



 

5.                  Headings. The various headings of this Supplement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Supplement or any provisions hereof.

 

6.                  Execution in Counterparts. This Supplement may be executed
by the parties hereto in several counterparts, each of which shall be deemed to
be an original and all of which shall constitute together but one and the same
agreement.

 

7.                  Successors and Assigns. This Supplement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

8.                  Governing law. This Supplement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to its conflicts of laws principles.

 

 [Signature Page Follows]



 

 

 



 

 



[Signature Page to Second Supplemental Agreement between Vuzix Corporation and
LC Capital Master Fund Ltd.]



 

The Supplement is executed as of the date set out in the preamble to this
Supplement.

 



  Borrower:       Vuzix Corporation           By: /s/ Paul J. Travers   Name: 
Paul J. Travers   Title:  President           Lender:       LC Capital Master
Fund Ltd.           By: /s/ Richard F. Conway   Name:  Richard F. Conway  
Title:  Director



 

 

 

 

 



 

 

